Exhibit 10.1

October 15, 2012

Andrew Robinson

 

Re: The Hanover Insurance Group, Inc. Amended and Restated Employment Continuity
Plan (the “Plan”)

Dear Andrew:

Subject to your acceptance of the terms contained in this letter, the
Compensation Committee has designated you an Executive Tier Participant in the
Plan with a 2X Multiplier. Except as set forth below, your participation in the
Plan shall be governed by the terms and conditions of the Plan, as the same may
be amended from time to time by the Board or the Compensation Committee.

You hereby acknowledge and agree that Sections 6.2, 6.3 and 6.4 of the Plan
shall not apply with respect to your participation in the Plan and that the
following language shall be substituted in lieu thereof:

6.2 Best Net Payment Adjustment. Payments under this Plan shall be made without
regard to whether the deductibility of such payments (or any other payments or
benefits to or for the benefit of Participant) would be limited or precluded by
Section 280G of the Code (“Section 280G”) and without regard to whether such
payments (or any other payments or benefits) would subject Participant to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code (the “Excise Tax”); provided, that if the total of all
payments to or for the benefit of Participant, after reduction for all federal
taxes (including the Excise Tax) with respect to such payments (“Participant’s
total after-tax payments”), would be increased by the limitation or elimination
of any payment under this Plan, amounts payable under this Plan shall be reduced
to the extent, and only to the extent, necessary to maximize Participant’s total
after-tax payments. Any reduction in payments required by the preceding sentence
shall be applied, first, against any benefits payable under Section 5.4 of the
Plan, starting with those coverages, if any, that constitute “non-qualified
deferred compensation” subject to Section 409A of the Code, and only if
additional reductions are necessary, against the lump sum benefit described in
Section 5.3. The determination as to whether Participant’s payments and benefits
include “excess parachute payments” and, if so, the amount and ordering of any
reductions in payment required by the provisions of this Section shall be made
at the Company’s expense by the Company’s independent registered public
accounting firm immediately prior to a Change in Control, or by such other
certified public accounting firm as the Committee may designate prior to a
Change of Control (the “accounting firm”). In the event of any underpayment or
overpayment hereunder, as determined by the accounting firm, the amount of such
underpayment or overpayment shall forthwith and in all events within thirty
(30) days of such determination, be paid to Participant or refunded to the
Company, as the case may be, with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

6.3 Reserved

6.4 Claim by Internal Revenue Service: As soon as practicable, a Participant
shall notify the Company in writing of any claim by the Internal Revenue Service
that, if successful, would result in the imposition of the Excise Tax. If the
Company notifies the Participant in writing that it desires to contest such
claim, the Participant shall cooperate in all reasonable ways with the Company
in such contest and the Company shall be entitled to participate in all
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Participant harmless, on an after-tax basis, for any excise tax or income
tax (including interest and penalties with respect thereto) imposed as a result
of such payment of costs and expenses. Without limitation on the foregoing, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim. Participant agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Participant is required to extend the statute of limitations to
enable the Company to contest such claim, the Participant may limit this
extension solely to such contested amount. The Company’s control of the contest
shall be limited to issues with respect to the imposition of the Excise Tax and
the Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

5



--------------------------------------------------------------------------------

Please indicate your agreement to be bound by the terms hereof by executing this
letter in the space indicated below and returning a fully executed copy to my
attention. Your consent and acknowledgment are a condition to your participation
in the Plan.

 

The Hanover Insurance Group, Inc. By:  

/s/ J. Kendall Huber

J. Kendall Huber EVP, General Counsel

 

Consented to and acknowledged:

/s/ Andrew Robinson

Andrew Robinson

 

6